DETAILED ACTION
Acknowledgements
This Office Action is in reply to the Petition Decision mailed 18 March 2021, which reopened prosecution by changing the status of the Final Action mailed 16 November 2020 from FINAL to NON-FINAL, and to Applicants’ response filed 15 January 2021 (“Response”).  
Claims 1, 5, 26–30, 32–37, and 39–45 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The Information Disclosure Statement filed on 20 November 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Objections
Claim 45 is objected to because of the following informalities: claim 45 refers to “[t]he method of claim 1,” however claim 1 does not recite a method. Appropriate correction is requested.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 5, 26–30, 32–37, and 39–45 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
1. Step 2A - Prong One
“In Prong One, examiners evaluate whether the claim recites a judicial exception.” 2019 PEG1, 54, col. 1, ll. 14–16. “[W]hen determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section I ….” Id., ll. 18–22.
Claim 1 recites:
A system that prioritizes information, the system comprising:
[1] a first input hardware port that receives data of report information of an event including time-sensitive data relating to an emergency event, the report information including geographical identifying information of a reporting entity; the reporting entity including a sensor, a camera, and input hardware receiving an electronic message, and a report to gather report information by crowd sourcing;
[2] a second input hardware port configured to either receive one of selection information associated with the report information and, if said selection information is not received, said second input unit being configured to determine said selection information associated with the report information;
[3] a memory device that stores instructions; and
[6] a processor that executes the instructions stored in the memory device to prioritize the event according to the report information and the selection information,
[4] wherein the processor calculates a number of selections needed to change a priority of the event according to information that defines at least one characteristic of the reporting entity,
[5.1] wherein the information that defines at least one characteristic of the selecting entity includes:
a geolocation of the selecting entity;
a reputation score of the selecting entity; and 
an importance of the incident,
[6.1] wherein the prioritization of the event is based on a quorum consensus of the number of selections for each event and the at least one characteristic of the selecting entity, [wherein the quorum consensus includes for each event having been reported, a minimum number of selections, which are needed to change the priority of the event, are assigned to the event, and when a number of selections received is greater than or equal to the minimum number of selections assigned to each event then the priority of the event is changed according to crowd sourcing to respond to the event including the emergency event] and
a selecting entity that generated the selection information.
Response 2–3 (bracketed numbering added for reference purposes; emphasis added2).
Limitations 1–6 (including limitation 5.1 and limitation 6.1), aside from the generic “first input hardware port,” generic “second input hardware port,” generic “memory device that stores instructions,” and generic “processor that executes the instructions stored in the memory device to …,” can be performed mentally and/or with pen and paper. Therefore, limitations 1–6 fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. 
In the following sections, the Examiner provides an analysis of each limitation (aside from generic components, which will be addressed in Prong Two and Step 2B) to support the conclusion that the claims recite an abstract idea.
1.1. Limitation 1
Limitation 1 first recites “receives data of report information of an event.” The term “event” is broadly construed as comprising a “weather event, traffic conditions, utility outage, a disaster, an emergency, etc.” (Spec. 9:8–9). The event is further described in the claim in nonfunctional terms as “including time-sensitive data relating to an emergency event.” The term “data of report information” can include “conditions of, for example, the local services, the infrastructure, the affected people/person, etc.” (Spec. 9:10–11; see also lines 12–13, “[t]his information may be referred to herein as ‘report information’”). Therefore, the claimed “receives data of report information of an event” may include, e.g., receives conditions of an affected person of a hurricane (i.e., hurricane has caused a man to be trapped under debris), which one of 
Limitation 1 also recites “the report information including geographical identifying information of a reporting entity.” The term “geographically identifying information” is broadly construed as a location ID (e.g., a street address). When the report includes a location ID (e.g., street address) of the reporting entity, one of ordinary skill in this art would understand that the report information is still capable of being received mentally through hearing spoken words or through reading written text on paper. 
In view of the above, the Examiner concludes that limitation 1, under a broadest reasonable interpretation, and aside from the “first input port” and “the reporting entity including a sensor, a camera, and input hardware receiving an electronic message, and a report to gather report information by crowd sourcing,” is capable of being performed mentally and/or with pen and paper.
1.2. Limitation 2
Limitation 2, aside from the generic “second input hardware port configured to,” recites “[ ] either receive one of selection information associated with the report information and, if said selection information is not received, [ ] determine said selection information associated with the report information.”
The term “selection information” (as used in limitation 2, and elsewhere in the claims) is broadly construed as a vote. See, e.g., Spec. 10:23–29. The phrase “selection information associated with the report information” may be interpreted as a vote for the event, since the event is received in the report information, supra, and therefore a vote for the event would be “selection information associated with the report information,” as claimed. One of ordinary skill vote for an event is capable of being received mentally through hearing spoken words, watching someone raise their hand in response to a verbal command identifying the event, reading written text on paper, or interpreting a ballot with vote choices and a selection (or vote) via a marking (e.g., a check in a box corresponding to the event), and (if not received) capable of being determined mentally through considering the report information and deciding to vote for the event.
In view of the above, the Examiner concludes that limitation 2, under a broadest reasonable interpretation, is capable of being performed mentally and/or with pen and paper.
1.3. Limitation 3
Limitation 3 recites “a memory device that stores instructions.” This limitation is not abstract, and will be further analyzed in Step 2A, Prong 2, and Step 2B.
1.4. Limitation 4
Limitation 4, aside from the generic “processor,” recites “[ ] calculates a number of selections needed to change a priority of the event according to information that defines at least one characteristic of the reporting entity.”
Regarding the above “calculates” function, Applicants’ specification discloses “the number of votes 415 needed to change a priority of an event is calculated. In other words, the event is assigned a minimum number of votes that are needed to change the priority of the event” (Spec. 16:4–6).
Therefore, the “calculates …” of limitation 4 may be interpreted as assigns a minimum number of votes that are needed to change the priority of the event, as long as the “calculates” (or assigns) is “according to information that defines at least one characteristic of the reporting entity.” The claim does not specify how the “information that defines at least one characteristic 
Furthermore, without reading the following limitations into the claims, but merely as an example of how the “calculates” can be interpreted, the Examiner notes that Applicants’ specification further discloses “In some exemplary embodiments, the number of votes (v) needed in order to change the priority of the event is determined based on the following formula, where x = geolocation value 400, y = the reputation value 405, and z = the importance value 410: v = x + y + z” (Spec. 16:9–13). Here, it is clear that the “reputation value 405” reads on the claimed “information that defines at least one characteristic of the reporting entity.” Therefore, even when limitation 5 is interpreted to comprise the narrower description on page 16 of Applicants’ Specification, it is clear that such “calculates” function can be performed mentally and/or using pen and paper, since the disclosed calculating is merely a summation of three values, i.e., “v = x + y + z” (Spec. id.).
In view of the above, the Examiner concludes that limitation 4, under a broadest reasonable interpretation, is capable of being performed mentally and/or with pen and paper.
1.5. Limitation 5 and Limitation 5.1
Limitation 5, aside from the generic “processor,” recites “[ ] refines the number of selections needed to change a priority of the event according to information that defines at least one characteristic of a selecting entity that generated the selection information.”
Limitation 5.1 recites “wherein the information that defines at least one characteristic of the selecting entity includes: a geolocation of the selecting entity; a reputation score of the selecting entity; and an importance of the incident.”

[A] refined minimum number of votes (v’) 810 is calculated based on the geolocation and reputation of the respective voters and the minimum number of votes (v).
In some exemplary embodiments, the refined minimum number of votes (v’) required to change the priority of the event may be based on the geolocation and reputation of each voter respectively (e.g., v1, v2,…vn). The average of each of the number of votes (e.g., v1, v2,…vn) and the minimum number of votes (v) 700 is calculated. This average is set as the refined minimum number of votes (v’) 810 needed to change the priority of the event.
In some exemplary embodiments, the median (rather than the average) is selected as the refined minimum number 810. As would be appreciated, one having ordinary skill in the art and who has read the instance specification would understand that any statistical measurement can be applied to the numbers associated with (e.g., v1, v2,…vn and v) in order to calculate or set the new minimum number of votes (v’).
Spec. 21:22–22:6 (emphasis added).
According to Applicants’ Specification, within the scope of limitation 5 and limitation 5.1 is merely calculating an average of “each of the number of votes (e.g., v1, v2,…vn) and the minimum number of votes (v),” calculating a median (rather than the average), or “any statistical measurement … applied to the numbers associated with (e.g., v1, v2,…vn and v)” (id.). One of ordinary skill in this art would understand that such calculation(s) (e.g., an average calculation) can be performed mentally and/or using pen and paper. Therefore, limitation 5 and limitation 5.1 is within a mental process.
1.6. Limitation 6
Limitation 6 recites “prioritize the event according to the report information and the selection information.”
arrange in order of importance.3 Therefore, the claimed “prioritize the event” may be interpreted as arrange the event in order of importance. According to Applicants’ specification, “events can be assigned to categories (e.g., levels 1,…,n) with different degrees of urgency or priority” (Spec. 10:16–17). However, the claims are not limited to such disclosure, and one of ordinary skill would understand other methods of prioritizing (or arranging by order of importance), such as placing the event in a list of events in a particular order of importance. Either as disclosed or as suggested by the Examiner, one of ordinary skill in the art would understand that such “prioritize” is capable of being performed at least using pen and paper (e.g., writing down a list of events, including the event, in order of importance, or labeling each event in a list with a category indicating degree of priority).
Furthermore, the phrase “according to the report information and the selection information” may be interpreted to mean that the “prioritize” takes into consideration the report information and the selection information (or vote). Again, one of ordinary skill in this art would understand that a human could take into consideration the report information and the selection information (or vote) when performing the “prioritize.” For example, a human would be able to tally a vote(s) for an event and place the event higher in a list than an event(s) with no vote or less votes.
In view of the above, the Examiner concludes that limitation 6, under a broadest reasonable interpretation, is capable of being performed mentally and/or with pen and paper.
1.6.1. Limitation 6.1
Limitation 6.1 recites “wherein the prioritization of the event is based on a quorum consensus of the number of selections for each event and the at least one characteristic of the selecting entity[, wherein the quorum consensus includes for each event having been reported, a minimum number of selections, which are needed to change the priority of the event, are assigned to the event, and when a number of selections received is greater than or equal to the minimum number of selections assigned to each event then the priority of the event is changed according to crowd sourcing to respond to the event including the emergency event].”
Applicants’ Specification discloses:
The prioritization of the event may be based on a quorum consensus algorithm. According to the quorum consensus algorithm, for each event having been reported, a minimum number of votes, which are needed to change the priority of the event, are assigned to the event. Once a number of votes received is greater than or equal to the minimum number of votes assigned to each event, then the priority (e.g., the categorization level) of the event is changed.
Spec. 10:23–29 (emphasis added).
In view of Applicants’ Specification, limitation 6.1 merely limits the prioritization to be based on at least the number calculated in limitation 4. Therefore, the prioritization, as further limited by limitation 6.1, is still within being a mental process (and/or implemented via pen and paper).
1.7. Conclusion for Step 2A - Prong One
As shown above, limitations 1–6 (including limitations 5.1 and 6.1), aside from the generic “first input port,” generic “second input unit,” generic “memory device that stores instructions,” and generic “processor that executes the instructions stored in the memory device to …,” can be performed mentally and/or with pen and paper. Therefore, limitations 1–6 fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. 
2. Step 2A - Prong Two
“In Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.” 2019 PEG, § III A. 2.
“Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.” 2019 PEG, id. 
2.1. Additional Elements
Claim 1 recites the following additional elements: 
(a) “first input hardware port,”  
(b) the reporting entity including a sensor, a camera, and input hardware receiving an electronic message, and a report to gather report information by crowd sourcing
(c) “second input hardware port,” 
(d) “memory device that stores instructions,” and 
(e) “processor that executes the instructions stored in the memory device to ….” 
2.2. Evaluation of Additional Elements Individually and in Combination
The additional elements (a)–(e), both individually and in combination, represent a generic computer component(s) used as a tool to perform the abstract idea. Therefore, the additional elements do not integrate the abstract idea into a practical application. Alternatively, additional element (b) is not a positively recited element of the system and therefore is not given patentable weight in the eligibility analysis.
3. Step 2B
“[I]f a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).” 2019 PEG.
3.1. Evaluation of Additional Elements Individually and in Combination
The additional elements (a)–(e), both individually and in combination, represent a generic computer component(s) used as a tool to perform the abstract idea. Therefore, the additional elements do not amount to significantly more than the abstract idea itself. Alternatively, additional element (b) is not a positively recited element of the system and therefore is not given patentable weight in the eligibility analysis.
4. Dependent Claims and Related Claims
Dependent claims 5, 26–29, and 43–45 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, claims 5 and 26–29 recite additional elements that represent, in addition to elements (1)–(6) noted above, either the abstract idea, extra-solution activity, and/or limit the abstract idea to a particular technological environment. For example, claims 5 and 26–29 merely recite additional language directed to the abstract idea of a mental process.
Claims 30, 32–37, and 39–42 contain language similar to claims 1, 5, 26–29, and 43–45 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 30, 32–37, and 39–42 are also rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.
Claim Rejections - 35 U.S.C. § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 5, 26–30, 32–37, and 39–45 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 1 recites (in-part) “a first input hardware port that receives data of report information of an event including time-sensitive data relating to an emergency event, the report information including geographical identifying information of a reporting entity; the reporting entity including a sensor, a camera, and input hardware receiving an electronic message, and a report to gather report information by crowd sourcing.” 
Claim 1 is indefinite because it is unclear whether the “a reporting entity” is a positively recited element of the system. Particularly, the claim is amenable to two plausible claim constructions, i.e., on one hand the reporting entity is not a positively recited element of the system but merely recited to describe the “geographical identifying information” and on the other hand the reporting entity is a positively recited claim element (see Response 22:23–25). Because the claim is amenable to two plausible claim constructions, the claim is indefinite.
Dependent claims 5, 26–29, and 43–45 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claim 30 recites (in-part) “receiving a first input data of an emergency event by a reporting entity including a sensor, a camera, and an input hardware receiving electronic messages; … the report information including geographical identifying information of a reporting entity; … wherein the processor calculates a number of selections needed to change a the reporting entity, ….”
Because claim 30 does not require the first and second recitation of “a reporting entity” to be the same reporting entity, claim 30 is indefinite because it is unclear whether the phrase “the reporting entity” refers the first “a reporting entity,” the second “a reporting entity,” or both. 
Dependent claims 32–36 fail to cure this deficiency of independent claim 30 (set forth directly above) and are rejected accordingly.
Claims 37 and 39–42 contain language similar to claims 30–36 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 37 and 39–42 are also rejected under 35 USC § 112 as failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention.
Claim 30 recites the limitation “the report information processed by the processor” in lines 15–16. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 32–36 fail to cure this deficiency of independent claim 30 (set forth directly above) and are rejected accordingly.
Claim 37 recites the limitation “the responding to the emergency event” in line 28. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 39–42 fail to cure this deficiency of independent claim 37 (set forth directly above) and are rejected accordingly.
Response to Arguments
Applicants’ Specific Arguments Regarding Step 2A - Prong One
Applicants argue “With respect to mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind.” Response 19 (emphasis in original).
The Examiner respectfully disagrees. See §§ 1.1–1.6, above.
Applicants argue “The prioritizing, calculating, re-prioritizing and displaying on a display device as claimed would be very difficult to be made in the mind in any stretch of interpretation. Moreover, as amended, the event includes an emergency event with time sensitive data. Any wasted time with pen and paper would be problematic especially since it could be a vast amount of data” Response 19 (emphasis in original).
The Examiner respectfully disagrees. First, at least claim 1 does not recite steps of “re-prioritizing” or “displaying on a display device,” as alleged. Second, the other steps (“prioritizing” and “calculating”) would not be “very difficult” to perform mentally and/or via pen and paper. See §§ 1.1–1.6, above. For example, the “calculates” function may be interpreted as a summation of three values (i.e., “x + y + z”), which would not be difficult to perform at least using pen and paper. Furthermore, the recitation of “emergency event with time sensitive data” is nonfunctional descriptive data. Even if the recitation of “emergency event with time sensitive data” were given patentable weight, the reception of the report including such recitation could still be performed mentally and/or via pen and paper.
Applicants argue “The claim does not recite a certain method of organizing human activity such as a fundamental economic concept or commercial and legal interactions.” Response 20. 

Applicants argue “Also, there is no mathematical relationship, formula, or calculation, or any of the judicial exceptions enumerated in the 2019 PEG per se.” Response 20 (emphasis in original).
While the Examiner does not necessarily agree with Applicants’ argument, it is immaterial in determining whether the claim(s) recites a mental process.
Applicants argue “Additionally, it can be seen that claim 1 includes the following structural component of a ‘first input port ‘, memory device’ in addition to the processor. These structural components cannot be abstract.” Response 20.
The Examiner agrees that claim 1 recites “first input port,” “memory device,” and “processor.” The Examiner agrees that these components are not abstract, and will be treated as additional elements under Prong Two and Step 2B.
Applicants’ Specific Arguments Regarding Step 2A - Prong Two
Applicants argue:
As seen in the claims, the claims integrate into a practical application. For example, claim 1 recites “a first input port that receives report information of an event”, “a second input unit configured to either receive one of selection information associated with the report information and, if said selection information is received, said second input unit being configured to determine said selection information associated with the report information”, “wherein the processor calculates a number of selections needed to change a priority of the event according to information that defines at least one characteristic of the reporting entity”, “wherein the processor refines the number of selections needed to change a priority of the event according to information that defines at least one characteristic of a selecting entity that generated the selection information”.
Response 20 (emphasis in original).
supra, and are therefore part of the abstract idea. Limiting the functions to a “first input port,” “second input unit,” and/or “processor,” respectively, is merely using a generic computer component as a tool to perform (at least in-part) the abstract idea. Therefore, the “first input port,” “second input unit,” and/or “processor,” does not integrate the abstract idea into a practical application. 
Applicants further argue “Dependent claim 26 also recites the practical application of ‘“wherein the quorum consensus includes for each event having been reported, a minimum number of selections, which are needed to change the priority of the event, are assigned to the event, and when a number of selections received is greater than or equal to the minimum number of selections assigned to each vent, then the priority of the event is changed according, to crowd sourcing’.” Response 21 (emphasis in original).
The Examiner respectfully disagrees. Applicants do not provide any reasoning as to why these limitations of claim 26 recite a practical application. The “wherein” clause appears to be more language directed to a mental process, and therefore directed to an abstract idea. 
Applicants’ Specific Arguments Regarding Step 2B
Applicants’ point to their specification, particularly paragraphs [0012]–[0013], to show “improvements” and “problems in the prior art [ ] which the claimed invention solves.” Response 22.
The Examiner respectfully disagrees. The rank of point-of-interest information is not a technical solution in the claims. The claim recites “prioritize …,” “calculates …,” and “refines …,” which all can be done mentally and/or using pen and paper, supra. Furthermore, considering 
Applicants further argue “Moreover, the claims positively claim the executions by the processor and also the, which are not part of mental process, plan, scheme or uninstantiated concept.” Response 23.
The Examiner respectfully disagree. The, first input port, second input unit, and processor is each merely used as a tool to perform the abstract idea. Therefore, the claim does not provide an inventive concept.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Federal Register, Vol. 84, No. 4, published 07 January 2019.
        2 The term “a reporting entity” and the term “a selecting entity” are emphasized to point out that two separate entities exist in claim 1. For antecedent basis purposes surrounding these two terms, the Examiner reordered the limitations for discussion purposes below.
        3 American Heritage Dictionary of the English Language, Fifth Edition. (2011). Retrieved August 27, 2019 from https://www.thefreedictionary.com/prioritizing